UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN

 

UNITED STATES OF AMERICA,

 

 

Plaintiff, Case No. 19CR176
Vv.
[21 U.S.C. § 841, 846 and 18
U.S.C. § 922(g)]
WAYNE L. STILEN, Green Bay Division
Defendant.
INFORMATION
COUNT ONE

THE UNITED STATES ATTORNEY CHARGES THAT:

1. Beginning in approximately May 2019, and continuing until on or about
September 12, 2019, in the State and Eastern District of Wisconsin and elsewhere,

WAYNE L. STILEN

knowingly and intentionally conspired with persons known and unknown to the grand jury, to
distribute and possess with intent to distribute controlled substances, in violation of Title 21,
United States Code, Section 841(a)(1).

2. The quantity of drugs involved in the conspiracy attributable to the defendant as a
result of his own conduct, and the conduct of other conspirators reasonably foreseeable to him,
involved 50 grams or more of a mixture and substance containing methamphetamine, a Schedule

II controlled substance.

All in violation of Title 21, United States Code, Sections 846 and 841(b)(1)(B).

Case 1:19-cr-00176-WCG Filed 04/17/20 Page 1of2 Document 132

 
COUNT TWO
THE GRAND JURY FURTHER CHARGES THAT:
1. Onor about September 12, 2019, in the State and Eastern District of Wisconsin,
WAYNE L. STILEN
knowingly possessed firearms in furtherance of the drug trafficking crime charged in Count One
of this Indictment.

2. The firearms are more fully described as one Raven Arms MP-25 .25 caliber
handgun, serial number 1065771; one Phoenix P-51 .25 caliber handgun, serial number 4782;
one Ruger M77 Mark II .308 Winchester rifle, serial number 781-34728; and one Remington 141
32 gauge shotgun, serial number 17115.

All in violation of Title 18, United States Code, Section 924(c)(1)(A)@).

(YW oS. d/ nf 20

bw 7 MATTHEW D. KRUEGER Date
United States Attorney

 

 

Case 1:19-cr-00176-WCG Filed 04/17/20 Page 2 of 2 Document 132

 
